UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6692


GLENN BROOKS,

                      Plaintiff – Appellant,

          v.

CHRIS   FUNK;  MATTHEW   RYCKMAN;      BALTIMORE        CITY   POLICE
DEPARTMENT; OTHER UNKNOWN PERSONS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-00675-WDQ)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn      Brooks      appeals        the   district        court’s      orders

denying    relief     on    his    42    U.S.C.    § 1983      (2006)    complaint      and

denying his motion for reconsideration.                        We have reviewed the

record and find no reversible error.                    Accordingly, we affirm for

the   reasons   stated       by    the    district      court.        Brooks    v.    Funk,

1:13-00675-WDQ        (D.    Md.   Mar.    12,     2013;      Apr.    10,    2013).     We

dispense    with      oral     argument      because          the    facts     and    legal

contentions     are    adequately        presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            2